Exhibit 10(c)

 

STATE OF MAINE

 

Docket No. 2006-24

PUBLIC UTILITIES COMMISSION

 

 

 

 

July 11, 2006

 

 

 

MAINE PUBLIC SERVICE COMPANY

 

CORRECTED(1) ORDER

Proposed Distribution Rate Increase of

 

APPROVING

$3.24 Million or 19.7% Increase

 

STIPULATION

 

ADAMS, Chairman; REISHUS, Commissioner

I.              SUMMARY

We approve a Stipulation entered into by Maine Public Service Company (MPS) and
the Office of the Public Advocate.  By the terms of the Stipulation, MPS is
authorized to increase its distribution rates by $1,750,000, or by 10.6%,
effective July 15, 2006.  In conjunction with rate changes for transmission and
DSM (conservation) assessments effective the same day, MPS total delivery rates
will increase by 3.84%.

II.            BACKGROUND

On March 13, 2006, MPS filed a request for an increase in distribution rates of
$3.24 million, or 19.7%.  After issuing a notice of the proceeding, the Examiner
granted petitions to intervene on behalf of the OPA, Houlton Water Company
(Houlton) and Van Buren Light and Power District (Van Buren).(2)

After an initial case conference, the intervenors and Advisory Staff engaged in
extensive discovery and participated in a technical conference, in which MPS
representatives answered additional and follow-up questions.  After MPS filed
responses to the oral data requests posed at the technical conference, MPS, the
OPA and the Advisory Staff participated in a number of settlement
conferences.(3)  On June 23, 2006, MPS filed a Stipulation signed by MPS and the
OPA.  The Stipulation purports to resolve all issues in the proceeding.  The
Advisory Staff joined in the negotiations and

--------------------------------------------------------------------------------

(1) The correction is to the last sentence in paragraph 3 on page 2.  The word
"provide" has been changed to "preclude" and a comma has been added after the
word affiliate, in the same sentence.  This change corrects typographical errors
in the July 6 version, and makes the Order consistent with the language in the
Stipulation.

(2) The Examiner also granted limited intervenor status to Bangor Hydro-Electric
Company (limited to filing briefs or other written argument).

(3) The conferences were held at the Commission or by telephone and were noticed
to all parties.


--------------------------------------------------------------------------------


recommends approval of the Stipulation.(4)  Houlton and Van Buren have not
signed the Stipulation, but have indicated that they do not oppose the
Stipulation.

III.           DESCRIPTION OF THE STIPULATION

The parties agree that MPS will be permitted to increase its distribution rates
by $1,750,000, resulting in a revenue requirement of $18,221,503.  The parties
agree that the revenue requirement is based upon a 2005 test year, a rate of
return on common equity of 10.2% and a capital structure having a 50% equity
component.

Although the stipulating parties do not agree on all the specific pro forma
adjustments that result in transforming the 2005 test year results into an
annual revenue requirement of $18,221,503, they do agree on certain ratemaking
adjustments that will have precedential effect going forward.  As set forth in
Exhibit 4 to the Stipulation, the parties agree that stranded cost amortization
expense and income tax expense shall be excluded for cost allocation
calculations when apportioning common costs of the Maine and Maritimes
Corporation affiliated companies and that the MPS Cost Allocation Manual will be
interpreted to be consistent with Exhibit 4 in future distribution rate cases at
the Commission and transmission rate cases at FERC.

The parties also agree on future cost allocation for MPS’s Oracle financial
software system which MPS implemented in June, 2004 and which consists of an
Oracle data base implemented by Delinea and hosted by Delinia.  The parties
agree that MPS will amortize the costs associated with the Oracle System over 10
years, as stated in more detail in Section 6 (a) of the Stipulation.  In
addition, the parties agree that one-third of the “administrative and general”
costs associated with the Oracle System (defined as costs associated with the
software license maintenance fee, the Delinea hosting fee and Oracle-related
travel costs) shall be allocated to the parent company Maine & Maritimes Group
(MAM), and that the Cost Allocation Manual will be interpreted to preclude the
recovery by MAM, or any MAM affiliate, of Oracle System costs in any charges
from MAM to MPS.

In the 2005 MPS transmission rate case, the FERC accepted a stipulation stating
that the resolution of the cost recovery and cost allocation issues arising from
the implementation of the Oracle System by the Maine Commission would be used by
the FERC as a template for the resolution of the same issues for transmission
rate setting after 2005.  Thus, the Oracle System cost allocation will be used
in both future distribution and transmission rate cases.

The stipulating parties also agree to a Service Quality Performance Proposal. 
The Proposal requires MPS to issue yearly reports regarding its service
performance in ten categories, but has no monetary penalty or reward feature. 
The parties state that adoption of the Proposal is not intended to establish any
presumption that the

--------------------------------------------------------------------------------

(4) The parties to the Stipulation have waived the requirement in this case that
the Advisory Staff's recommendations be contained in a written Examiner's
Report.

2


--------------------------------------------------------------------------------


categories selected, or performance benchmarks adopted should be used in any
future alternative rate plan or other service performance benchmarking plan. 
Finally, the Advisory Staff, MPS and the OPA also agree to engage in a
collaborative effort with other interested parties to review and, if warranted,
redesign the Company’s Power Pact Program.

IV.           DECISION

As we have now stated on many occasions, to accept a stipulation the Commission
must find that:

1.                                       the parties joining the stipulation
represent a sufficiently broad spectrum of interests that the Commission can be
sure that there is no appearance or reality of disenfranchisement;

2.                                       the process that led to the stipulation
was fair to all parties; and

3.                                       the stipulated result is reasonable and
is not contrary to legislative mandates.

See Central Maine Power Company, Proposed Increase in Rates, Docket No.
92-345(II), Detailed Opinion and Subsidiary Findings (Me. P.U.C. Jan. 10, 1995),
and Maine Public Service Company, Proposed Increase in Rates (Rate Design),
Docket No. 95-052, Order (Me. P.U.C. June 26, 1996).  We have also recognized
that we have an obligation to ensure that the overall stipulated result is in
the public interest.  See Northern Utilities, Inc., Proposed Environmental
Response Cost Recovery, Docket No. 96-678, Order Approving Stipulation (Me.
P.U.C. April 28, 1997).  We find that the proposed Stipulation in this case
meets these criteria.

The Stipulation before us was entered into by the utility, and the OPA.  In past
cases, we have found that these entities, representing often opposite views in
the ratemaking process, constitute a sufficiently broad spectrum of interests to
satisfy the first criteria.  See Public Utilities Commission, Investigation of
Stranded Cost Recovery, Transmission and Distribution Utility Revenue
Requirements and Rate Design of Bangor Hydro-Electric Company (Phase II), Docket
No. 97-596, Order at 6 (Feb. 29, 2000) and Maine Public Utilities Commission,
Investigation of Retail Electric Transmission Services and Jurisdictional
Issues, Docket No. 99-185, Order Approving Stipulation (Maine Public Service
Company) at 3 (Aug. 11, 2000).  In this case, we also note that our Advisory
Staff was an active participant in the settlement process and has not indicated
any objection to the Stipulation.  We are, therefore, satisfied that a broad
spectrum of interests is represented by the Stipulation.

Second, we conclude that the process that led to the Stipulation was fair.  The
settlement process was initiated by procedural order of the Examiner, and the
settlement discussions took place at the Commission or by phone conference to
which parties were given the dial-in number.

3


--------------------------------------------------------------------------------


Finally, we find that the stipulated result is reasonable, not contrary to the
public interest and consistent with Legislative mandates.  Negotiations did not
begin until the OPA and Advisory Staff reviewed MPS’s filing and extensive data
responses.  By that time, both OPA and Staff could identify the issues presented
by MPS’s revenue requirement analysis and to have a preliminary view as to
proper resolution of those issues.

As indicated above, the Advisory Staff recommends approval of the Stipulation. 
In Staff’s view, the Stipulation represents a reasonable compromise of the
issues presented by MPS’s rate case.  The issues as reported to us by our
Advisory Staff, and as raised by either or both the OPA and Staff are: return on
equity and equity ratio; recovery of start-up costs, mostly incurred in 2004, to
implement Sarbanes-Oxley requirements; sales forecast; the reasonableness of the
Oracle System costs to MPS, including whether those costs are properly allocated
among MAM, MPS and the other subsidiaries; whether the common cost allocator
should include stranded costs and income taxes in the formula; the non-recurring
nature of certain test year expenses; and the effective tax rate for MPS given
that MPS does not file its own tax return but files as part of the consolidated
return for MAM.

In Staff’s view, the Stipulation resolves these issues is in a manner that is
both reasonable and consistent with the Commission’s precedent and produces a
revenue requirement that falls within a reasonable range.  Although the
stipulating parties (and Staff) do not agree on the precise calculation of the
stipulated revenue requirement, we have reviewed that Staff’s calculation of the
revenue requirement value of those issues and its analysis of the likely
outcomes if the case is fully litigated and agree with Staff’s recommendation
that the stipulated revenue requirement is reasonable.  In addition, we agree
with Staff’s conclusion that the resolution of those issues that are
specifically spelled out are also reasonable.  The Commission employed a
consultant to assist in determining the reasonableness of the Oracle System
costs.  There was some concern that the software system and hosting arrangement
was more elaborate than necessary for the T&D utility in order to meet the needs
of the entire MAM group.  In Staff’s view, the Oracle System going-forward cost
allocation is reasonable (the allocation to MAM of one-third of the
administrative and general costs) because it is based upon the estimated costs
of an alternative financial software system used by another public utility.

The OPA’s consultant raised the common cost allocation formula issue.  As
stranded costs are not an operating cost, it seems logical to exclude them from
the formula meant to allocate common on-going costs.  Likewise, income taxes are
negative for some of the affiliated companies.  It seems proper to also exclude
then from the formula.  We note that the agreement to adopt this resolution of
the common cost allocation formula in the transmission rate case contest is a
benefit that could not be achieved through litigation.

Accordingly, we

4


--------------------------------------------------------------------------------


ORDER

1.             That the attached Stipulation filed on June 23, 2006 is approved;

2.             That Maine Public Service Company shall file rates that are
consistent with this Order and the Stipulation; and,

3.             That the Accounting Orders described in the Stipulation are
granted by this Order Approving Stipulation.

Dated at Augusta, Maine, this 11th day of July, 2006.

 

BY ORDER OF THE COMMISSION

 

 

 

 

 

 

 

 

Dennis L. Keschl

 

 

Acting Administrative Director

 

 

 

COMMISSIONERS VOTING FOR:

 

Adams

 

 

Reishus

 

5


--------------------------------------------------------------------------------


NOTICE OF RIGHTS TO REVIEW OR APPEAL

5 M.R.S.A. § 9061 requires the Public Utilities Commission to give each party to
an adjudicatory proceeding written notice of the party’s rights to review or
appeal of its decision made at the conclusion of the adjudicatory proceeding. 
The methods of review or appeal of PUC decisions at the conclusion of an
adjudicatory proceeding are as follows:

1.             Reconsideration of the Commission’s Order may be requested under
Section 1004 of the Commission’s Rules of Practice and Procedure (65-407
C.M.R.110) within 20 days of the date of the Order by filing a petition with the
Commission stating the grounds upon which reconsideration is sought.

2.             Appeal of a final decision of the Commission may be taken to the
Law Court by filing, within 21 days of the date of the Order, a Notice of Appeal
with the Administrative Director of the Commission, pursuant to 35-A M.R.S.A. §
1320(1)-(4) and the Maine Rules of Appellate Procedure.

3.             Additional court review of constitutional issues or issues
involving the justness or reasonableness of rates may be had by the filing of an
appeal with the Law Court, pursuant to 35-A M.R.S.A. § 1320(5).

Note:                   The attachment of this Notice to a document does not
indicate the Commission’s view that the particular document may be subject to
review or appeal.  Similarly, the failure of the Commission to attach a copy of
this Notice to a document does not indicate the Commission’s view that the
document is not subject to review or appeal.

6


--------------------------------------------------------------------------------


 

[g158421ke03i001.jpg]

Kimball L. Kenway

kkenway@curtisthaxter.com


ELECTRONICALLY FILED ON JUNE 23, 2006

Dennis M. Keschl

Acting Administrative Director

Maine Public Utilities Commission

State House Station 18

Augusta, Maine  04333-0018

Re:                             MAINE PUBLIC SERVICE COMPANY: Proposed Rate
Change
MPUC Docket No. 2006-024

THIS IS A VIRTUAL DUPLICATE OF THE ORIGINAL HARDCOPY SUBMITTED TO THE COMMISSION
IN ACCORDANCE WITH ITS ELECTRONIC FILING INSTRUCTIONS

Dear Dennis:

Enclosed for filing in the above-noted matter please find a Stipulation which,
if adopted by the Commission, will resolve all issues in this case.  The
Stipulation has been executed by Mr. Bryant, on behalf of the Office of the
Public Advocate, and the undersigned, on behalf of Maine Public Service Company
(“MPS”).  The parties wish to extend their thanks to the Commission Staff
Advisors, who assisted the parties in achieving this Stipulation.

Please note that the Stipulation contemplates that the new distribution rates
will be implemented on July 15, together with the implementation of new
transmission and DSM rates.  We ask that the matter be placed on the
Commission’s agenda for prompt action so that we may proceed with the compliance
phase of this case.

The non-signatory parties, Houlton Water Company, Van Buren Power and Light
District, and Bangor Hydro-Electric Company, were provided with stipulation
drafts and invited to participate in all of the settlement meetings and
conferences calls leading to this Stipulation.  MPS will be contacting them to
discuss the Stipulation in the next few days.

Thank you for your attention to this matter.

 

Very truly yours,

 

[g158421ke03i002.jpg]

 

Kimball L. Kenway

 

cc.  All Parties (via electronic mail, except as otherwise requested)


--------------------------------------------------------------------------------


STATE OF MAINE

 

 

PUBLIC UTILITIES COMMISSION

 

Docket No. 2006-24

 

 

 

MAINE PUBLIC SERVICE COMPANY

 

 

Proposed Distribution Rate Increase of

 

 

$3.24 Million or 19.7% Increase

 

STIPULATION

 

A.            Introduction, Procedural History, and Summary of Stipulation.

On March 13, 2006, Maine Public Service Company (“MPS,” “the Company”) filed a
request for an increase in its distribution rates of $3.24 Million, or 19.7%. 
At the initial case conference held on April 18, 2006, the Examiner granted full
intervention status to the Office of the Public Advocate (“OPA”), Houlton Water
Company and the Van Buren Power and Light District, and limited intervention
status to Bangor Hydro-Electric Company.

OPA issued, and MPS responded to, a series of written data requests.  In
addition, the Commission held a technical conference on May 11 generating
several oral data requests which MPS has also completed.  The parties have also
engaged in informal discovery via email and telephone conferences.

The parties also discussed, and exchanged proposals regarding, the adoption, for
MPS, of a service quality index.

Beginning on June 9, the parties have engaged in good faith negotiations in an
effort to settle and resolve all outstanding issues in this case.  These
discussions have resulted in this Stipulation, in which the parties have agreed
to the following (all as more fully set forth and described below):

1.  MPS shall be entitled to increase its distribution service rates by
$1,750,000, or 10.6%, by filing new distribution service rates designed to
produce a distribution revenue requirement of no more than $18,221,503, and a
rate of return on common equity of 10.2% (as shown on Exhibit 1), said rates to
become effective for service rendered on and after July 15, 2006.

2.  The Company shall also implement:

(a) its new transmission rates, resulting from its most recent transmission rate
filing before the FERC, and

(b) its new DSM rate resulting from the DSM assessments authorized by the
Commission in Docket No. 2003-516

for service rendered on and after July 15, the parties thereby intending to
effect a simultaneous change in all three rates.  The specific impact of each of
the three rate changes is set forth on Exhibit 2 of this Stipulation.  As shown
on that Exhibit, the cumulative effect of the three simultaneous rate changes is
an approximate increase to electrical delivery rates of 3.84%.


--------------------------------------------------------------------------------




3.  MPS’s service performance shall be measured under the Service Quality Index
standards agreed to among the parties in accordance with Exhibit 3 of this
Stipulation.

4.  MPS agrees to engage with the OPA, the Staff and any other interested
parties in a collaborative effort to determine whether MPS’s PowerPact Program
should be redesigned.

5.  At the conclusion of MPS’s 2005 transmission rate case, FERC Docket Nos.
ER00-1053-016 and ER00-1053-017 (the “2005 Transmission Rate Case”), the FERC
accepted a Stipulation contemplating that for the purpose of establishing
post-2005 MPS transmission rates, the recoverability and inter-company cost
allocation pertaining to the Company’s costs associated with the acquisition,
installation, operation and maintenance of the Oracle system would depend upon
the determinations made and adopted by the Maine PUC in this case.  Accordingly,
the parties have agreed to the amount of the adjustment to be made to the
Company’s FERC-determined transmission revenue requirement based on the
resolution of the Oracle cost recovery issue established in this Stipulation.

These issues are discussed in detail in the next Section of this Stipulation.

The parties agree that the record in this case, upon which the Commission may
judge the justness and reasonableness of the rates as stipulated, shall consist
of the Company’s initial prefiled testimony and exhibits, the transcript of the
May 11 Technical Conference, the Company’s responses to the data requests
propounded in this case and the Company’s Supplemental Testimony and Exhibits
dated June 15, 2006.

B.  Stipulation.

The parties hereby agree as follows:

1.  Distribution Revenue Requirement and Related Issues.

a.  Revenue Requirement.  MPS shall be entitled to increase its distribution
rates on file with the Commission by an amount sufficient to produce an increase
of not more than $1,750,000, resulting in a distribution revenue requirement of
no more than $18,221,503. The agreed-upon revenue requirement is based on

(i)  the Company’s actual audited calendar year 2005 test year results of
operations, subject to various pro-forma adjustments as described herein,

(ii)  a rate of return on common equity of 10.2%, and

(iii) a capital structure having a 50% equity component.(1)

b.  Cost Allocation.  Set forth in Exhibit 4 is the methodology agreed to by the
parties for apportioning the common costs of the Maine and Maritimes Corporation
affiliated companies, including MPS.  The parties stipulate and agree that
henceforth, the MPS Cost Allocation Manual shall be interpreted in a manner
consistent with the cost allocation methodology used in this Exhibit 4, which
excludes stranded cost amortization expense and income tax expense from the
calculation, both

--------------------------------------------------------------------------------

(1) The return on equity, equity ratio, cost rates of each component of the
capital structure and weighted overall cost of capital as stipulated by the
parties are set forth on Exhibit 1.

2


--------------------------------------------------------------------------------




for the purposes of setting distribution rates and for the purposes of setting
transmission rates filed with the FERC.

2.  Resolution of Oracle System Issue in Transmission Case.

MPS implemented a new financial software solution in June of 2004 consisting of
an Oracle data base implemented by Delinea and hosted by Delinea (collectively,
the “Oracle System”).  In the 2005 Transmission Rate Case, the FERC accepted a
Stipulation stating that the terms of the resolution, by this Commission, of the
cost recovery and cost allocation issues arising from the implementation of the
Oracle System would be used by the FERC as a template for the resolution of the
same issues for the purposes of setting FERC-filed transmission rates after
2005.  In other words, the decision reached in this case regarding MPS’s
recovery of Oracle System costs would be carried over and applied on a
going-forward basis (beginning in 2006) to determine the recovery of such costs
in the Company’s transmission rates.(2)

Accordingly, the parties (and, ultimately, the Commission) agree as follows:

(a)  No portion of the investment or costs associated with the Oracle System
shall be disallowed for ratemaking purposes.

(b)  MPS shall amortize the costs associated with the Oracle System as stated in
Section 6(a) hereof.

(c)  One-third of the “administrative and general” costs associated with the
Oracle System (consisting of the costs associated with the software license
maintenance fee, the Delinea hosting fee, and Oracle-related travel costs) shall
be allocated to the parent company, Maine and Maritimes Group (“MAM”); provided
that the Cost Allocation manual shall be interpreted to preclude the recovery by
MAM (or any MAM affiliate) of Oracle System costs in any charges from MAM to
MPS, or otherwise.

The parties agree that this protocol shall be used to establish the
Oracle-System-related portion of the Company’s revenue requirement (a) for the
purpose of the transmission rate case currently

--------------------------------------------------------------------------------

(2) The relevant portion of the Agreement Regarding Maine Public Service
Company’s 2005 Informational Filing, the agreement among the parties resolving
the 2005 Transmission Rate Case, states (on page 3) as follows:

The parties further agree that for the 2006 informational filing and subsequent
filings during the current remaining life of the Oracle System software
implemented in 2004, the Parties shall support the outcome of the 2006
distribution case in MPUC Docket No. 2006-24 regarding the amount of Oracle
System software costs determined by that case to be recoverable from ratepayers
including the allocation of such costs between regulated and non-regulated
activities, the allocation between distribution and transmission, and the
prudence of such costs, or any disallowance of those costs for ratemaking
purposes; provided that, the outcome of the 2006 distribution case in MPUC
Docket No. 2006-24 does not apply to any costs associated with the Oracle System
software not specifically addressed in that case.

3


--------------------------------------------------------------------------------




before the FERC, (b) in future transmission rate cases before the FERC,(3) and
(c) in future distribution rate cases before the Commission (and that the
non-MPS parties shall not oppose such treatment of such costs in future
distribution cases).  The ratemaking treatment of the Oracle System costs agreed
to herein shall not constitute a precedent for the ratemaking treatment to be
accorded to the costs associated with any future MPS information technology
acquisition.

3.  Collaborative Review of Power Pact Program.

The Staff, the Company, and the OPA agree to engage in a collaborative effort
with any other interested parties to review and, if warranted, redesign the
Company’s Power Pact Program.

4.  Service Performance Standards.

Attached as Exhibit 3 is a Service Quality Performance Proposal which the
parties have agreed to implement in accordance with its terms.  The Proposal
requires MPS to issue yearly reports regarding its service performance in ten
categories, but has no monetary penalty (or reward) feature.  The adoption of
the Proposal shall not establish any presumption that the categories selected,
or the performance benchmarks adopted, should be used in any future alternative
rate plan (or other service performance benchmarking plan) for MPS.

5.  Rate Design; Compliance Rate Filing.

The agreed-upon distribution rate increase shall be implemented on an
“across-the-board” basis, as said term is commonly used in proceedings before
this Commission.  MPS shall file the new rates in the compliance phase of this
Docket promptly following Commission approval of this Stipulation, and the Staff
agrees to process the proposed new rates promptly so as to meet the July 15 rate
implementation date for the simultaneous rate change.

6.  Accounting Orders.

The Parties agree to the entry of Accounting Orders confirming that MPS shall:

A.              Amortize the cost of the Oracle System over a period of ten
years, rather than the seven-year period initially proposed by MPS, said
amortization to be applied retroactively to the June 30, 2004 implementation
date of the Oracle System.

B.                Implement new distribution depreciation rates to become
effective January 1, 2007, attached as Exhibit 5.

--------------------------------------------------------------------------------

(3) The parties and the Commission therefore agree not to oppose the
Oracle-System-related portion of any MPS filing before the FERC for the recovery
of MPS’s Oracle System costs that uses the cost allocation and recovery
principles for such costs included in this Stipulation.

4


--------------------------------------------------------------------------------


7.  Standard Stipulation Provisions.

a.  Purpose; Rejection of Part Constituted Rejection of Whole.  The parties are
entering into this Stipulation for the purpose of finally disposing of all
issues raised in this Docket.  If the Commission does not accept the entire
Stipulation without material modification, then this Stipulation shall be null
and void, and shall not be binding upon the parties in this or any future
proceeding.

b.  No Precedent.  The making of this Stipulation by the Parties shall not
constitute precedent as to any matter of fact or law, nor, except as expressly
provided otherwise herein, shall it foreclose any party from making any
contention or exercising any right, including the right of appeal, in any
Commission proceeding or investigation, or in any other trial or action.

c.  Examiner’s Report.  The parties agree to waive the provisions of Section
752(b) of the Commission’s Rules of Practice and Procedure, requiring that any
Examiner’s Report be in writing and that the parties be afforded an opportunity
to file written exceptions thereto.  The parties thereby intend to permit the
Advisors to provide an oral Examiner’s Report or recommendation to the
Commission at or before the deliberative session held in this Docket, or, if the
Advisors wish, to provide a written Examiner’s Report to the Commission with the
parties waiving the right to file exceptions or comments hereto.

IN WITNESS WHEREOF, the parties have caused this Stipulation to be executed and
delivered by their duly constituted officers or their respective attorneys.

OFFICE OF THE PUBLIC ADVOCATE

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Eric J. Bryant, Esq.

 

 

 

 

 

 

 

MAINE PUBLIC SERVICE COMPANY

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Kimball L. Kenway, Esq.

 

 

 

 

 

 

 

HOULTON WATER COMPANY

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

John C. Clark, General Manager

 

 

 

 

 

 

 

VAN BUREN LIGHT AND POWER DISTRICT

 

 

 

Dated:

 

 

By:

 

 

 

 

Skip Dumais, Manager

 


--------------------------------------------------------------------------------


Exhibit 1

Maine Public Service Company

Cost of Capital

MPUC Docket No. 2006-24

 

 

 

 

 

 

 

 

Pre-Tax

 

As filed on 6-15-06

 

Proportion

 

Cost

 

WACC

 

WACC

 

Common Equity

 

50.00

%

10.20

%

5.10

%

8.48

%

Short-Term Debt

 

6.38

%

5.37

%

0.34

%

0.34

%

Long-Term Debt

 

43.62

%

6.90

%

3.01

%

3.01

%

Total

 

100.00

%

 

 

8.45

%

11.84

%

 

 

 

 

 

 

 

 

 

 

Note (1):

 

 

 

 

 

 

 

 

 

Federal Tax Rate of:

 

34.0000

%

 

 

 

 

 

 

State Tax Rate of:

 

8.9300

%

 

 

 

 

 

 

Weighted Tax Rate of:

 

39.8938

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 / (1 - 0.398938) =

 

1.66370

 

 

 

 

 

 

1


--------------------------------------------------------------------------------


Exhibit _2

Maine Public Service Company

Notice of Rate Increase

Docket Nos. FERC ER00-1053-012, MPUC 2003-516, and MPUC 2006-24

 

 

Total

 

T

 

D

 

DSM Mil Rate

 

Stranded Cost

 

Class

 

% Change

 

% Change

 

% Change

 

% Change

 

% Change

 

Residential (Rate A or A1)

 

6.44

%

-3.35

%

10.60

%

20.00

%

0.00

%

Residential (Rate AH or AHN)

 

6.05

%

-3.35

%

10.60

%

20.00

%

0.00

%

General Service (Rate C, CF, or MC-G)

 

5.10

%

-10.96

%

10.60

%

20.00

%

0.00

%

Agricultural Produce Storage (Rate F)

 

4.71

%

-10.96

%

10.60

%

20.00

%

0.00

%

Snow Making Rate (Rate SNO)

 

5.67

%

-10.96

%

10.60

%

20.00

%

0.00

%

Municipal Water Pumping Service (Rate D-2)

 

4.41

%

0.00

%

10.60

%

20.00

%

0.00

%

Rate ES or MC-M

 

1.21

%

-19.68

%

10.60

%

20.00

%

0.00

%

Rate EP

 

0.70

%

-18.70

%

10.60

%

20.00

%

0.00

%

Rate EST

 

1.50

%

-15.22

%

10.60

%

20.00

%

0.00

%

Rate EPT

 

0.22

%

-22.23

%

10.60

%

20.00

%

0.00

%

Rate ST

 

-1.82

%

-22.49

%

10.60

%

20.00

%

0.00

%

Rate HT

 

-4.09

%

-18.64

%

10.60

%

20.00

%

0.00

%

Lighting (Rate SL or T)

 

10.50

%

64.76

%

10.60

%

20.00

%

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

Average Retail Rate Increase

 

3.84

%

-13.43

%

10.60

%

20.00

%

0.00

%

 


--------------------------------------------------------------------------------


Exhibit 3

Maine Public Service Company
MPUC Docket No. 2006-24
Service Quality Index Proposal

1.             Reporting Requirement:  Beginning April 1, 2007 and every April 1
thereafter, MPS shall report to the Commission and to the Public Advocate its
performance for the prior calendar year pursuant to the indicators contained in
this Service Quality Index.

2.             Customer Average Interruption Duration Index (“CAIDI”):  The
baseline is 71.2 minutes.  CAIDI is defined and calculated in accordance with
IEEE Standard 1366-1998, or any successor version.  When more than 5% of MPS’s
customers are affected by outages, all outages occurring in MPS’s service
territory associated with that event will be excluded from the calculation of
this indicator until service is restored to 95% of the affected customers.  In
its annual report, MPS shall describe all circumstances leading to the exclusion
of outage data under this section.

3.             System Average Interruption Frequency Index (“SAIFI”):   The
baseline is 1.71.  SAIFI is defined and calculated in accordance with IEEE
Standard 1366-1998, or any successor version.  When more than 5% of MPS’s
customers are affected by outages, all outages occurring in MPS’s service
territory associated with that event will be excluded from the calculation of
this indicator until service is restored to 95% of the affected customers.  In
its annual report, MPS shall describe all circumstances leading to the exclusion
of outage data under this section.

4.             Service Order Timeliness:  The baseline is 99.11% of all service
orders fulfilled within three days of the day requested.  For those customers
who need permits or whose installation represents new construction, the three
days shall begin to run from the date MPS personnel determine the customer is
ready to receive service.

5.             Personnel Accidents Incidence Rate. The baseline shall be 3.5
lost-time accidents per 200,000 hours worked, as defined by OSHA.

6.             MPUC Complaint Ratio:  The baseline is set at 0.86 complaints per
1,000 customers per year.  Complaints will be counted in the year they are
accepted by the Consumer Assistance Division (CAD) of the MPUC.  Acceptance of
complaints by the CAD will be in accordance with existing CAD standards.

7.             Bill Error Rate:  The baseline is 0.31% annual error rate for
customer bills.

8.             Percent of Business Calls Answered:  The baseline is 85% of calls
answered within 30 seconds.  For purposes of this indicator, business calls are
defined as calls to the Company’s customer service business line, which receives
both business calls and outage reports, as specified on customer bills and which
are answered, either directly or after referral from the Company’s Interactive
Voice Response (IVR), by a MPS representative ready to render assistance and to
accept information necessary to process the call.  The time is measured from the
time the call is received at the Company or, in

1


--------------------------------------------------------------------------------




the event the call is initially answered by the IVR system, from the time the
customer elects to speak to a Company representative.  Customers shall be given
an opportunity to elect to speak to a Company representative at the first level
of options presented by the IVR system to the customer.  An acknowledgment that
the customer is waiting on the lines does not constitute an answer.

9.             Estimated Meter Readings.  The baseline is 1.5%. This indicator
will be the percent of meter readings that are estimated.

10.          Customer “Report Card:”  Each April 1, beginning in 2007, MPS will
distribute an annual report card to all customers on the Company’s service
quality and reliability performance for the previous  calendar year as measured
by the SQI indicators.  The report card will list the indicators and baselines
and will indicate the Company’s actual performance for the previous Reporting
Year.

MPS will include on each customer’s first bill issued after April 1, 2007, the
following statement:  “A Report Card related to MPS’s service quality
performance for the last year is provided with this month’s bill (and is also
available on-line at www.mainepublicservice.com)”.

At least thirty days in advance of the issuance of the report card, MPS shall
provide a proposed draft thereof to the OPA and the Commission.  MPS shall be
entitled to issue the report card as drafted unless within fifteen days of the
issuance of the proposed draft either the OPA or the Commission notifies the
Company in writing (with a copy to the Commission or the OPA, as the case may
be) that it objects to the draft.  If the Company receives a timely objection to
the draft, it will suspend issuing the report card until such time as the
Commission has approved the report card for issuance to customers.

11.          Right to Reopen.  There shall be no automatic penalty pursuant to
this Stipulation imposed on MPS for a failure to meet one or more of the
baseline performance standards.  However, the parties agree that any party may
move to amend this Stipulation to add an automatic penalty provision similar to
that in effect for other investor-owned electric distribution companies if there
is evidence that service quality performance has deteriorated.  In no case shall
this Stipulation be interpreted to prevent the Commission from exercising any
authority it may possess to open an investigation into any aspect of MPS’
service quality and customer service or to adopt additional service quality
performance standards applicable to MPS or other electric distribution companies
after notice and opportunity for hearing.

2


--------------------------------------------------------------------------------


Exhibit 4

 

Maine Public Service Company

MPUC Docket No. 2006-24

Common Cost Allocation Rates

 

 

 

Year-to-Date

 

Expense from

 

 

 

Ending

 

March through

 

 

 

February 2005

 

November 2005

 

MPS CONSOLIDATED:

 

 

 

 

 

Operation & Maintenance

 

1,707,691

 

8,936,456

 

Depreciation

 

459,269

 

2,092,349

 

Amortization

 

48,969

 

220,249

 

Taxes Other Than Income

 

298,607

 

1,264,106

 

Total Operating Expenses

 

2,514,537

 

12,513,160

*

 

 

 

 

 

 

OTHER UNREGULATED AFFILIATES:

 

 

 

 

 

Operation & Maintenance

 

1,137,817

 

6,270,145

 

Depreciation

 

10,252

 

60,362

 

Amortization

 

22,603

 

95,639

 

Taxes Other Than Income

 

15,656

 

47,833

 

Total Operating Expenses

 

1,186,328

 

6,473,979

*

 

Common Costs Allocation Rates (Operating Expenses Excluding Stranded Cost
Amortization and Income Taxes):

 

Maine Public Service Company

 

67.9

%

65.9

%

Other Unregulated Affiliates

 

32.1

%

34.1

%

 


--------------------------------------------------------------------------------




Exhibit 5

Maine Public Service Company

Depreciation Rates

MPUC Docket No. 2006-24

 

 

 

 

 

Current

 

Proposed

Account

 

Description

 

Rate

 

Rate

Transmission

 

 

 

 

 

 

352

 

Structures & Imp

 

1.26

 

1.99

353

 

Substation Equip

 

1.70

 

1.58

355.1

 

Poles, Towers

 

2.48

 

2.40

355.2

 

Right of Way

 

1.33

 

1.20

355.3

 

Environ Permits

 

2.12

 

1.20

356

 

Overhead Conductor

 

1.48

 

2.41

 

 

 

 

 

 

 

Distribution

 

 

 

 

 

 

360

 

Right of Way

 

2.97

 

0.70

361

 

Structures & Imp

 

2.46

 

1.43

362

 

Substation Equip

 

2.68

 

2.01

364

 

Poles & Fixtures

 

3.19

 

3.01

365

 

Overhead Conductor

 

2.96

 

2.50

365010

 

Overhead Conductor - Loring

 

0.99

 

2.50

366

 

Underground Conduits

 

2.10

 

1.46

367

 

Underground Con & Devices

 

3.59

 

0.57

368.1

 

Transformers

 

3.35

 

4.70

368.2

 

Capacitors

 

3.14

 

4.70

369

 

Services

 

3.87

 

4.15

370

 

Customers Meters

 

6.34

 

4.47

371.2

 

Area Lighting & Signal

 

5.76

 

3.30

371.3

 

Water Heater Controls

 

5.55

 

3.30

371.4

 

Outage Detection Devices

 

3.14

 

3.30

373

 

Street Lighting

 

4.28

 

3.32

 

 

 

 

 

 

 

General

 

 

 

 

 

 

390

 

Structures & Imp

 

2.03

 

1.87

391.1

 

General Office Equipment

 

3.90

 

4.74

391.2

 

Office & Computer Equip

 

13.75

 

6.34

391.21

 

DOS Circuit

 

21.35

 

6.34

391.216

 

OASIS Equip

 

13.75

 

6.34

393

 

Stores Equipment

 

2.18

 

4.73

394

 

Shop Equipment

 

2.12

 

5.74

395

 

Lab Equipment

 

3.69

 

6.77

397.1

 

Communication - Radio

 

3.82

 

3.30

397.2

 

Communication - Phone

 

3.82

 

3.30

398

 

Misc Equipment

 

0.88

 

2.53

 

“exhibit 6 of stipulation”


--------------------------------------------------------------------------------